1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     DARYL E. SAYLES,                                     Case No. 2:18-cv-01007-GMN-VCF
4                                            Plaintiff         ORDER REOPENING CASE
5            v.
6     STATE OF NEVADA et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          On August 5, 2019, the Court entered a screening order permitting the case to

11   proceed to the inmate early mediation program as long as Plaintiff filed an application to

12   proceed in forma pauperis for non-prisoners or paid the full filing fee for a civil action

13   within 30 days of that order. (ECF No. 4 at 5-6). The Court warned that, if Plaintiff failed

14   to file a non-prisoner application or pay the full filing fee, the Court would dismiss the case

15   with prejudice. (Id.) After receiving no response from Plaintiff, the Court dismissed the

16   case with prejudice on September 12, 2019. (ECF No. 8). The Clerk of the Court entered

17   judgment the next day. (ECF No. 9).

18          On September 23, 2019, Plaintiff filed a motion for reconsideration. (ECF No. 10).

19   The motion states that Plaintiff did file a non-prisoner application to the Court on August

20   23, 2019 and submits a copy of the application with that date as an exhibit. (ECF No. 10-

21   1 at 2; ECF No. 10-2).

22          In light of Plaintiff’s motion and documentation, the Court will grant Plaintiff’s

23   motion for reconsideration, vacate the judgment, reopen the case, and reset the case for

24   inmate early mediation.

25   II.    CONCLUSION

26          For the foregoing reasons, it is ordered that the motion for reconsideration (ECF

27   No. 10) is granted.

28          It is further ordered that the Clerk of the Court will docket the application to proceed
1    in forma pauperis for a non-prisoner (ECF No. 10-2 at 2-3) in a separate entry as an
2    active, pending motion.
3           It is further ordered that the dismissal order (ECF No. 8) and the judgment (ECF
4    No. 9) are vacated.
5           It is further ordered that the Clerk of the Court is directed to reopen the case.
6           It is further ordered that the Court will enter a separate order about resetting the
7    inmate early mediation conference in this case.
8           It is further ordered that the case is stayed until two days after the rescheduled
9    inmate early mediation conference. The Attorney General’s Office will submit a status
10   report by that date.
11
                            25
12          DATED THIS _____ day of September 2019.
13
14                                                     Gloria M. Navarro, Judge
                                                       United States District Court
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -2-
